Title: From Louisa Catherine Johnson Adams to John Adams, 18 July 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 18 July 1823
				
				I cannot imagine my Dear John what can be the reason of your not writing to me. You used to be a very regular correspondent, but I suppose the Ladies have such demands on your time you have none to bestow on your poor Mother. We are very happy to learn from Mr Pomeroy, that your Grandfather is so entirely recovered he tells us the old Gentleman has not looked so well this two years as he does at this time—Your father proposes to leave this place on the 15 of next Month and to travel with the greatest dispatch so that we shall probably be at Quincy by the 25 or earlier. Mr. A. says he proposes to stay altogether at Quincy and go to Boston as seldom as possible so that I hope we may have a quiet time—I wish I could have passed one week at Nahant but all the advantages of a journey for health are destroyed to me by delaying it until the Season is so far advanced—I have had an intermitting complaint ever since May and it has now settled in my head and face and absolutely stupifies me from excess of pain so that I am neither fit for a companion or to be alone and am a burthen to myself and every body round me—The very air I breathe seems to poison me yet I cannot endure the idea of taxing every body for my comfort so that suffer suffer suffer is the order of the day and nothing but opium affords relief at night you may judge what a delightful companion I am and what prospect there is of my enjoying my proposed visit if this continues—George has almost entirely recovered the use of his Arm but I think he has lost his spirits very much and is much more serious and silent than he used to be—He will I hope be happier in Boston and you must prepare for your trial which I rather think is to be the next effort as there are already strong symptoms of a plan of attack and you will be called upon chiefly to guard  the breast work in repelling the first advances—George fancies himself cured but it is far from the case and she knows very well how to provoke him by making you the theme of her conversation—Adieu Give my love to all and believe me your affectionate Mother
				
					L C A.
				
				
			